         Case 1:18-cv-05800-CM Document 29 Filed 12/05/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                  Case No. 18-5800-CM
United States of America
                                       Plaintiff,

         -against-
The Walt Disney Company, and
Twenty-First Century Fox, Inc.         Defendant.

                                         NOTICE OF CHANGE OF ADDRESS

TO:      ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES


П        I have cases pending                                              I have no cases pending


Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney information change (s) for:


                                Tara Lynn Tavernia
                                       FILL IN ATTORNEY NAME

My SDNY Bar Number is:                              My State Bar Number is



                     An attorney
                     A Government Agency attorney
                     A Pro lac Vice attorney

FIRM INFORMATION (Include full name of firm (OLD AND NEW), address, telephone number and fax number):

OLD FIRM:            FIRM NAME: Cleary Gottlieb Steen & Hamilton LLP
                     FIRM ADDRESS: 2000 Pennsylvania Ave NW, WashingtonPC 20006
                     FIRM TELEPIONE NUMBER: +1 202 974 1500
                     FIRM FAX NUMBER: +1 202 974 1999

NEW FIRM:            FIRM NAME: Clem Gottlieb Steen & Hamilton LLP
                     FIRM ADDRESS: 2112 Pennsylvania Ave NW, Suite 1000, Washington, DC 20037
                     FIRM TELEPHONE NUMBER: +1 202 974 1500
                     FIRM FAX NUMBER: +1 202 974 1999


        l~   I       I will continue to be counsel of record on the above-entitled case at my new firm/agency.


       п             I am no longer counsel of record on the above-entitled case. An order withdrawing my appearance
                     was entered on                 by Judge                                  .



Dated: 12/05/2018
                                                         ATTORNEY'S SIGNATURE
